Steinbbink, J.
Motion to confirm report of official referee and to direct entry of a judgment enforcible by body arrest, pursuant to subdivision 3 of section 826 of the Civil Practice Act, is granted. The gravamen of the cause of action pleaded in the complaint is the alleged wrongful collection and retention of moneys belonging to the plaintiff. By reason of the relationship of the parties and the requirement for an accounting plaintiff brought its action on the equity side. This does not preclude insertion in the judgment of a provision for a body arrest predicated on a finding of conversion. (Cohen Realty Co., Inc., v. Cagino, 239 App. Div. 844.)